                  Case 1-19-42769-nhl               Doc 33-1        Filed 06/20/19          Entered 06/20/19 23:46:31
5/31/2019                                                               Informational Message




  NYS Department of State

  Division of Corporations


  Informational Message

  The information contained in this database is current through May 3, 2019.



                                  No business entities were found for Virginia True Corporation.

                                                     Please refine your search criteria.

                                                   To continue please do the following:

                                            Tab to Ok and press the Enter key or Click Ok.


                                                                        Ok

            Services/Programs | Privacy Policy | Accessibility Policy | Disclaimer | Return to DOS
                                            Homepage | Contact Us




file:///H:/Abacus/Docs/40301.001/IAN KELLEY FILE/Bankruptcy/NYS Division of Corporations.html                           1/1
